
	

113 HCON 53 IH: Urging all parties to the conflict in Syria to work through the United Nations and with the international community to hold the Assad regime accountable and resolve the crisis in Syria through a negotiated political settlement.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Ms. Lee of California
			 (for herself, Ms. Pingree of Maine,
			 Mr. Honda,
			 Mr. Grijalva,
			 Mr. Grayson, and
			 Mr. Huffman) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Urging all parties to the conflict in Syria
		  to work through the United Nations and with the international community to hold
		  the Assad regime accountable and resolve the crisis in Syria through a
		  negotiated political settlement.
	
	
		Whereas President Obama is to be commended for rightfully
			 seeking the authorization from Congress on the use of military force in
			 Syria;
		Whereas, on August 30, 2013, President Obama stated that
			 the United States has high confidence that the Syrian regime carried out
			 a chemical weapons attack that killed well over 1,000 people, including
			 hundreds of children;
		Whereas the United States and 188 other countries
			 comprising 98 percent of the world’s population are parties to the Chemical
			 Weapons Convention, which prohibits the development, production, acquisition,
			 stockpiling, or use of chemical weapons;
		Whereas, on August 30, 2013, Secretary of State Kerry
			 stated, We believe the primary objective is to have a diplomatic process
			 that can resolve this through negotiation because we know there is no ultimate
			 military solution. It has to be political. It has to happen at the negotiating
			 table. And we are deeply committed to getting there.;
		Whereas, on August 30, 2013, President Obama stated,
			 There's not going to be a solely military solution to the underlying
			 conflict and tragedy that’s taking place in Syria.;
		Whereas, on September 10, 2013, President Obama stated,
			 the Russian government has indicated a willingness to join with the
			 international community in pushing Assad to give up his chemical
			 weapons, and that this initiative has the potential to remove
			 the threat of chemical weapons without the use of force, particularly because
			 Russia is one of Assad’s strongest allies;
		Whereas a military strike could result in grave unintended
			 consequences leading to further loss of life and bloodshed, including
			 retaliation from the Assad regime, the escalation of the war in Syria and
			 possibly the region, and possibly resulting in more threats to United States
			 military and diplomatic facilities in the region or regional partners such as
			 Israel, Turkey, or Jordan;
		Whereas a military strike could lead to deeper and more
			 direct United States intervention in the Syrian civil war resulting in unknown
			 costs in both lives and resources;
		Whereas a military strike could accelerate the numbers of
			 refugees flowing into neighboring countries and lead to more Syrians being
			 internally displaced;
		Whereas, on September 1, 2013, the number of Syrian
			 refugees passed the threshold of 2,000,000 according to the United Nations High
			 Commissioner for Refugees and a further 4,250,000 people are displaced inside
			 Syria, according to data as of August 27, 2013, from the United Nations Office
			 for the Coordination of Humanitarian Affairs;
		Whereas Secretary of State Kerry reaffirmed during his
			 confirmation hearings in January 2013, “A U.N. resolution is a necessary
			 ingredient to provide the legal basis for military action in an
			 emergency.”;
		Whereas, at present, there is no United Nations Security
			 Council authorization and international legal justification for a United States
			 attack on Syria and the utilization of military force could both set a
			 dangerous international precedent and significantly weaken the United Nations
			 as an institution;
		Whereas the United Nations was established for the purpose
			 of preventing war and resolving conflicts through peaceful means, including
			 by negotiation, enquiry, mediation, conciliation, arbitration, judicial
			 settlement, resort to regional arrangements, or other peaceful
			 means.;
		Whereas, at present, United Nations inspectors
			 investigating the use of chemical weapons in Syria have not completed their
			 work and released their report;
		Whereas, according to a Pew Poll taken between August 29
			 and September 1, 2013, 6 in 10 Americans (61 percent) state that United States
			 airstrikes in Syria are likely to lead to a long-term United States military
			 commitment there, and 3 in 4 Americans (74 percent) state that United States
			 airstrikes in Syria are likely to create a backlash against the United States
			 and its allies in the region;
		Whereas the conflict in Syria will only be resolved
			 through a negotiated political settlement, and Congress calls on all parties to
			 the conflict in Syria to work through the United Nations and with the
			 international community; and
		Whereas, under the principle of extra-territorial
			 jurisdiction, the United States and other nations should accept a shared
			 responsibility to investigate and prosecute crimes against humanity and other
			 crimes under international law committed in Syria, before national courts in
			 fair trials and without recourse to the death penalty: Now, therefore, be
			 it
		
	
		That the United States should work
			 with the United Nations and with the international community to exhaust all
			 appropriate diplomatic and non-military options to facilitate a negotiated
			 political settlement in Syria and hold the Assad regime and all responsible
			 parties accountable for human rights violations, including the use of chemical
			 weapons, through efforts such as—
			(1)requiring the
			 Government of Syria to allow unfettered access to humanitarian organizations
			 and agencies so the civilian population receives needed assistance, without
			 discrimination;
			(2)engaging in
			 forceful diplomacy involving the international community and the United Nations
			 to advance a negotiated settlement, including mobilizing all internal and
			 external parties to participate urgently and constructively in the Geneva
			 process and other negotiations and regional arrangements with the League of
			 Arab States and the Organization for Islamic Cooperation;
			(3)seeking to strengthen and coordinate
			 multilateral sanctions targeted against the assets of President Bashar al-Assad
			 and others who may be involved in ordering or perpetrating crimes under
			 international law;
			(4)investigating and
			 prosecuting crimes against humanity and other crimes under international law,
			 including appropriately timed International Criminal Court referral of the
			 situation in Syria to ensure accountability for the use of chemical weapons and
			 crimes against humanity;
			(5)working with member states of the Chemical
			 Weapons Convention to collectively determine an appropriate response to prevent
			 the deployment and use of weapons of mass destruction, including urging the
			 Government of Syria to become a signatory to the Chemical Weapons Convention
			 and formulating a plan to place Syria’s chemical weapons stockpile under
			 international control and supervision;
			(6)working with the
			 international community to establish a Syrian war crimes tribunal; and
			(7)enabling United States courts to
			 investigate and prosecute crimes against humanity and other crimes under
			 international law committed in Syria, under the principle of extra-territorial
			 jurisdiction, and to encourage other nations to do the same.
			
